Exhibit 10.3

November 9, 2005

 

Mr. Pierre Duhamel

Executive Vice President and Chief Financial Officer

 

  Re: AMENDMENT TO EMPLOYMENT AGREEMENT

 

Dear Pierre,

 

I am pleased to confirm that Teleglobe International Holdings Ltd (“Teleglobe”)
has approved the following changes, effective November 1, 2005, to your
employment agreement dated January 10, 2005 (“Agreement”):

 

1) Incentive Compensation: With respect to 2005, the target performance level
shall be 140% of base salary, retroactive to January 1, 2005.

 

2) Termination: The target bonus set out in clause (c) of the section regarding
“Termination” shall be amended from 100% of base salary to 140% of base salary.

 

Except as amended above, the terms and conditions of the Agreement are hereby
ratified and confirmed, and shall remain in full force and effect.

 

Please indicate your acceptance of these terms and conditions by signing this
letter and returning the original copy to Nicole Lemay, Vice President, Human
Resources.

 

Thank you for your continued contributions and commitment to the success of
Teleglobe.

 

Best regards, /s/    LIAM STRONG         Liam Strong President and Chief
Executive Officer

 

cc: Nicole Lemay, VP, Human Resources

 

I accept the conditions described in this letter.

 

Signature: /s/    PIERRE DUHAMEL        

   Date: November 9, 2005